Exhibit 99.1 Date: 23/03/2010 530-8th Avenue SW, 6th floor Calgary AB, T2P 3S8 www.computershare.com AMENDED MEETING TYPE AND RECORD DATE To: All Canadian Securities Regulatory Authorities NYSE Subject: PROVIDENT ENERGY TRUST Dear Sirs: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type : Annual General and Special Meeting Record Date for Notice of Meeting : 05/04/2010 Record Date for Voting (if applicable) : 05/04/2010 Beneficial Ownership Determination Date : 05/04/2010 Meeting Date : 13/05/2010 Meeting Location (if available) : Calgary, AB Voting Security Details: Description CUSIP Number ISIN TRUST UNITS 74386K104 CA74386K1049 Sincerely, Computershare Trust Company of Canada / Computershare Investor Services Inc. Agent for PROVIDENT ENERGY TRUST
